Title: From Abigail Smith Adams to John Quincy Adams, 25 July 1810
From: Adams, Abigail Smith
To: Adams, John Quincy



my Dear Son
Quincy July 25th 18010

Mr Gray had a vessel which Sailed last week direct for St Petersburgh. I was mortified that I did not know of it untill the day She went. Mr Grey is so much engaged in buisness that he does not always think of giveing his notice in Season when a vessel is going. as he wrote by the vessel, I fear you may think us neglegent.
I wrote to you the week before by mr Jones who is going to Gottenburgh. this is to go by a vessel to Hamburgh of mr Greys of which william Welch is Captain. I shall request mr Pitcain to forward it to you. we have not any Letters of a later date from you than seventh of Feb’ry which was from mrs Adams
I hope we shall obtain a large packet from you,  for we know nothing of you since your first arrival in Petersburgh. Such a distance, and so many impediments in the way of hearing from you, that I am disconsolate at the prospect
Your Dear Sons are well, and with me today. they are brown with the Sun, but healthy and thriveing in body and mind.
our colledge has Sustained a heavey loss in the Death of their late President Webber. to whom your Father was pall holder the last week—his Death was Sudden—was instantaneous. an Apoplexy deprived him of Life, and the Colledge of their head
you knew his estimable qualifications his loss is much to be regreted at this time, when Theological and political parties divide good Men—and endanger the prosperity of Science and literature—dr Kirkland it is thought will be his Successor—our commerce is as you well know in Thraldom between France and England and their Satellites. I think it cannot long remain thus embarressed
our National Jubilee was celebrated this year with more than common festivity—the Republicans did you the honour to Toast you in various places. the Federalists did not this year abuse you—they only past you by in Silence. at Bunker Hill, they gave as a toast J Q Adams our minister at the court of St Petersburgh, who has proved himself to be the Son of John Adams the “sage of Quincy.” at York, J Q Adams already Numberd in the list of our great and good Men. while our Country can Boast of Such patriots, we shall never be at a loss for Candidates for the highest National honours. washingtons March—Several others which I do not recollect.
I have written you before that your Brother has removed with his flock of little ones. you may easily imagine what a vacuum this makes in our family. the little ones kept Us always lively, and in motion—I can feelingly Say with Scott the Bard
while musing on companions gone
we doubly feel ourselves alone
Something my Son we yet may gain
There is a pleasure in this pain
It Sooths the Love of lonely rest
Deep in each gentler heart imprest
Tis Silent amid worldly toils
And Stifled Soon by mental broils
But in a Bosom thus prepared
Its Still small voice is often heard
whispering a mingled Sentiment
“Twixt resignation and content”
When I write a Letter to you, I mean it for both mrs Adams and You—I have not always time to write Seperately to each—I have not any late Letters from washington. in the recess of Congress. and after the turbulence of our State Election is over, we have a tranquil time, even the constant cry of French influence Subsides.
Napoleans late conduct of indiscriminate plunder of our Commerce is not very like to promote his influence or interest in this Country—power without right will never do—
I inclose a letter for william from his Mother—present me affectionatly to your Family—how does Charles bear the climate?
I am my dear son, whom I pray God to bless and preserve / Your affectionate / Mother

 Abigail Adams.